              Case 1:20-cv-01523-NONE-SAB Document 14 Filed 06/14/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       RICK L. HICKS,                                           Case No. 1:20-cv-01523-NONE-SAB-HC

12                       Petitioner,                              FINDINGS AND RECOMMENDATION TO
                                                                  GRANT RESPONDENT’S MOTION TO
13               v.                                               DISMISS AND DISMISS PETITION FOR
                                                                  WRIT OF HABEAS CORPUS
14       BRANDON PRICE,
                                                                  (ECF No. 6)
15                       Respondent.

16

17              Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

18 U.S.C. § 2254.

19                                                           I.

20                                                  BACKGROUND

21              On December 16, 2011, Petitioner was civilly committed to the custody of the California

22 Department of Mental Health pursuant to California’s Sexually Violent Predator Act (“SVPA”),
                                              1
23 Cal. Welf. & Inst. Code §§ 6600 et seq. (LD 1). On April 9, 2013, the California Court of

24 Appeal, Fifth Appellate District affirmed the order of commitment. (LD 2). On July 10, 2013, the

25 California Supreme Court denied Petitioner’s petition for review. (LDs 3, 4).

26 ///
27 ///

28   1
         “LD” refers to the documents lodged by Respondent on January 12, 2021. (ECF No. 10).


                                                              1
              Case 1:20-cv-01523-NONE-SAB Document 14 Filed 06/14/21 Page 2 of 5


 1               Petitioner has filed three state habeas petitions challenging his commitment. On May 5,

 2 2019,2 Petitioner filed a state habeas petition in the Tuolumne County Superior Court, which

 3 denied the petition on July 8, 2019. (LDs 5, 6). On August 12, 2019, Petitioner filed a state

 4 habeas petition in the California Court of Appeal, which denied the petition on January 23, 2020.

 5 (LDs 7, 8). On February 19, 2020, Petitioner filed a state habeas petition in the California

 6 Supreme Court, which denied the petition on May 13, 2020. (LDs 9, 10).

 7               On October 22, 2020, Petitioner filed the instant federal petition for writ of habeas

 8 corpus. (ECF No. 1). On January 8, 2021, Respondent filed a motion to dismiss, arguing that the

 9 petition was filed outside the one-year limitation period. (ECF No. 6). Petitioner filed an

10 opposition. (ECF No. 13).

11                                                                  II.

12                                                          DISCUSSION

13               A. Statute of Limitations

14               On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

15 of 1996 (“AEDPA”). AEDPA imposes various requirements on all petitions for writ of habeas

16 corpus filed after the date of its enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v.

17 Wood, 114 F.3d 1484, 1499 (9th Cir. 1997) (en banc). The instant petition was filed after the

18 enactment of AEDPA and is therefore governed by its provisions.

19               AEDPA imposes a one-year period of limitation on petitioners seeking to file a federal

20 petition for writ of habeas corpus. 28 U.S.C. § 2244(d)(1). Section 2244(d) provides:

21                        (1) A 1-year period of limitation shall apply to an application for a
                          writ of habeas corpus by a person in custody pursuant to the
22                        judgment of a State court. The limitation period shall run from the
                          latest of –
23
                               (A) the date on which the judgment became final by the
24                             conclusion of direct review or the expiration of the time for
                               seeking such review;
25

26
     2
         Pursuant to the mailbox rule, a pro se prisoner’s habeas petition is filed “at the time . . . [it is] delivered . . . to the
27 prison authorities for forwarding to the court clerk.” Hernandez v. Spearman, 764 F.3d 1071, 1074 (9th Cir. 2014)
     (alteration in original) (internal quotation marks omitted) (quoting Houston v. Lack, 487 U.S. 266, 276 (1988).
28 Respondent applied the mailbox rule in the motion to dismiss. (ECF No. 6 at 2 n.1).


                                                                     2
           Case 1:20-cv-01523-NONE-SAB Document 14 Filed 06/14/21 Page 3 of 5


 1                         (B) the date on which the impediment to filing an application
                           created by State action in violation of the Constitution or laws
 2                         of the United States is removed, if the applicant was prevented
                           from filing by such State action;
 3
                           (C) the date on which the constitutional right asserted was
 4                         initially recognized by the Supreme Court, if the right has been
                           newly recognized by the Supreme Court and made
 5                         retroactively applicable to cases on collateral review; or

 6                         (D) the date on which the factual predicate of the claim or
                           claims presented could have been discovered through the
 7                         exercise of due diligence.

 8                     (2) The time during which a properly filed application for State
                       post-conviction or other collateral review with respect to the
 9                     pertinent judgment or claim is pending shall not be counted toward
                       any period of limitation under this subsection.
10

11 28 U.S.C. § 2244(d).

12            In the opposition, Petitioner emphasizes that he is a civil detainee, not a prisoner, and
                                                                                                      3
13 appears to argue that 28 U.S.C. § 2244(d) is not applicable to civil detainees. (ECF No. 13 at 2).

14 However, § 2244(d)(1) specifically states that a “1-year period of limitation shall apply to an

15 application for a writ of habeas corpus by a person in custody pursuant to the judgment of a State

16 court.” 28 U.S.C. § 2244(d)(1) (emphasis added). Although Petitioner is not a prisoner,

17 Petitioner is in custody pursuant to a state court judgment. Accordingly, AEDPA’s one-year

18 limitation period applies.

19            In most cases, the limitation period begins running on the date that the petitioner’s direct

20 review became final or the expiration of the time for seeking such review. However, in the

21 petition, Petitioner states that “the issues within his petition became relevant and applicable after

22 his commitment” due to the “retroactive nature of the legal question” with citation to People v.

23 McKee, 47 Cal. 4th 1172 (2010), and People v. Curlee, 237 Cal. App. 4th 709 (Cal. Ct. App.

24 2015). (ECF No. 1 at 12–13, 36–43). Petitioner appears to argue that he is entitled to a later
                                                                                4
25 commencement of the limitation period pursuant to 28 U.S.C. § 2244(d)(1)(C).

26
     3
      Page numbers refer to the ECF page numbers stamped at the top of the page.
27   4
      Petitioner states that “his petition should be tolled pursuant . . . to 28 U.S.C. § 2244(1)(C),” (ECF No. 1 at 13),
     which the Court construes as Petitioner asserting that he is entitled to a later commencement of the limitation period
28   pursuant to 28 U.S.C. § 2244(d)(1)(C).


                                                               3
          Case 1:20-cv-01523-NONE-SAB Document 14 Filed 06/14/21 Page 4 of 5


 1          Section 2244(d)(1)(C) provides that the one-year limitation period begins to run from the

 2 date on which a “newly recognized” constitutional right, made retroactively applicable to cases

 3 on collateral review, was initially recognized by the United States Supreme Court. 28 U.S.C.

 4 § 2244(d)(1)(C). As McKee and Curlee were decided by the California Supreme Court and the

 5 California Court of Appeal, and not the United States Supreme Court, § 2244(d)(1)(C) is

 6 inapplicable.

 7          Accordingly, § 2244(d)(1)(A) is applicable in the instant case and the limitation period

 8 began running on the date that Petitioner’s direct review became final. Here, the judgment

 9 became final on October 8, 2013, when the ninety-day period to file a petition for writ of

10 certiorari in the United States Supreme Court expired. See Bowen v. Roe, 188 F.3d 1157, 1159

11 (9th Cir. 1999). The one-year limitation period commenced running the following day, October

12 9, 2013, and absent tolling, was set to expire on October 8, 2014. See Patterson v. Stewart, 251

13 F.3d 1243, 1246 (9th Cir. 2001) (citing Fed. R. Civ. P. 6(a)).

14          B. Statutory Tolling

15          The “time during which a properly filed application for State post-conviction or other

16 collateral review with respect to the pertinent judgment or claim is pending shall not be counted

17 toward” the one-year limitation period. 28 U.S.C. § 2244(d)(2). In the instant case, the limitation

18 period expired before Petitioner constructively filed his first state habeas petition on May 5,

19 2019, and § 2244(d) “does not permit the reinitiation of the limitations period that has ended
20 before the state petition was filed.” Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003).

21 Accordingly, the instant federal petition is untimely unless Petitioner establishes that equitable

22 tolling is warranted.

23          C. Equitable Tolling

24          The limitations period also is subject to equitable tolling if the petitioner demonstrates

25 “‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

26 circumstance stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631,
27 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Petitioner bears the burden

28 of alleging facts that would give rise to tolling. Holland, 560 U.S. at 649; Pace, 544 U.S. at 418.


                                                     4
          Case 1:20-cv-01523-NONE-SAB Document 14 Filed 06/14/21 Page 5 of 5


 1          Here, however, Petitioner has not made any showing that he is entitled to equitable

 2 tolling. Therefore, the instant federal petition was not timely filed, and dismissal is warranted on

 3 this ground.

 4                                                  III.

 5                                       RECOMMENDATION

 6          Accordingly, the undersigned HEREBY RECOMMENDS that:

 7          1. Respondent’s motion to dismiss (ECF No. 6) be GRANTED; and

 8          2. The petition for writ of habeas corpus be DISMISSED as untimely.

 9          This Findings and Recommendation is submitted to the assigned United States District

10 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

11 Rules of Practice for the United States District Court, Eastern District of California. Within

12 THIRTY (30) days after service of the Findings and Recommendation, any party may file

13 written objections with the court and serve a copy on all parties. Such a document should be

14 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

15 objections shall be served and filed within fourteen (14) days after service of the objections. The

16 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

17 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

18 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

19 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th
20 Cir. 1991)).

21
     IT IS SO ORDERED.
22

23 Dated:      June 14, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     5
